                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 EQUAL MEANS EQUAL,
 JANE DOE,
 MARY DOE,
 SUSAN DOE, and
 THE NATIONAL COALITION AGAINST
 VIOLENT ATHLETES,

        Plaintiffs,
                                                            Civil Action No. 17-12043-PBS
 v.

 U.S. DEPARTMENT OF EDUCATION and
 ELISABETH D. DEVOS, in her official
 capacity as Secretary of Education,

        Defendants.


  DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY AND MOTION FOR
    LEAVE TO FILE A MOTION TO DISMISS FOR LACK OF JURISDICTION

       Defendants respectfully provide notice that the Department of Education has rescinded the

September 22, 2017 Q&A on Campus Sexual Misconduct (2017 Q&A), the guidance document

that Plaintiffs have challenged in this case. See Rescinded Policy Guidance, Office for Civil Rights

(Aug. 26, 2020), https://www2.ed.gov/about/offices/list/ocr/frontpage/faq/rr/policyguidance/

respolicy.html. In Defendants’ view, because the challenged guidance has been rescinded, there is

no relief that the Court can award. This case should therefore be dismissed as moot. See Am. Civil

Liberties Union of Mass. v. U.S. Conf. of Catholic Bishops, 705 F.3d 44, 53 (1st Cir. 2013)

(observing that “government regulatory schemes which have expired or been effectively repealed”

moot challenges to them).

       Counsel for Defendants conferred with counsel for Plaintiffs before filing this notice.

Counsel for Plaintiffs indicated that, in Plaintiffs’ view, the case is not moot because, in relevant
part, “OCR has already applied the 2017 subregulatory rules in Jane and Susan’s cases and

NCAVA has standing to assert the interests of all persons whose OCR cases are in the process of

being injured by the rules.” Defendants disagree that any hypothetical injury to Jane or Susan Doe

is relevant at this juncture, insofar as neither individual remains a party to this action and the

remaining organizational plaintiff cannot be injured by a guidance document that has been

rescinded.

       Nevertheless, if the Court has any doubt on that score, Defendants request leave to file a

motion to dismiss for lack of jurisdiction on the issue of mootness. Defendants propose to file such

a motion within twenty-eight days of the Court granting leave.

Dated: August 28, 2020                               Respectfully submitted,

                                                     ETHAN P. DAVIS
                                                     Acting Assistant Attorney General

                                                     CARLOTTA P. WELLS
                                                     Assistant Branch Director

                                                     STEVEN A. MYERS
                                                     (NY Bar # 4823043)
                                                     Senior Trial Counsel


                                                     BENJAMIN T. TAKEMOTO
                                                     (DC Bar # 1045253)
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     P.O. Box No. 883, Ben Franklin Station
                                                     Washington, DC 20044
                                                     Phone: (202) 532-4252
                                                     Fax: (202) 616-8460
                                                     E-mail: benjamin.takemoto@usdoj.gov

                                                     Attorneys for Defendants




                                                 2
                               CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon Plaintiffs’ counsel

by the Electronic Case Filing system on August 28, 2020.

                                                    ________________________.
                                                    BENJAMIN T. TAKEMOTO




                                                3
